DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6 of Claim 1, the terms “a catch element” and “a catch receiving member” should read –the at least one catch member—and “one of the catch receiving members—to be consistent with the previous claim terminology for the term catch member and to clarify that multiple catch receiving members are present in the claim, in line 8 of Claim 1, the term “the catch elements” should read –the at least one catch element—to be consistent with the previous claim terminology for this term, and also in line 8 of Claim 1, the phrase –of the guiding element-- should be inserted after the word “position” to better clarify which element’s position applicant is referring to here.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2015/0008092 to Mang et al in view of German Patent No. DE 102018003752 to Seich et al.
Regarding Claim 1, Mang et al disclose a locking unit 1 for the parking brake of an automatic transmission (see the abstract), for locking the movement of a piston 2 which can be moved by a drive and which can be acted on with pressure or hydraulic pressure (see paragraph 0048), wherein the locking unit 1 has an electromagnet 4 and at least one catch element 5 (5a, 5b, 5c) and 51, the piston 2 has at least a first catch receiving member 20a and a second catch receiving member 20b and the piston 2 can be secured by the retaining cooperation of the at least one catch element 5, 51 with one of the catch receiving members 20a,20b (see paragraph 0053 and 0057), and wherein there is connected to an armature 40 or an armature rod 41 of the electromagnet 4 a guiding element 42 which presses the at least one catch element 5,51 radially outward depending on the position of the piston 2 (see paragraph 0056). 
However, Mang et al do not disclose a magnetic element connected to the guiding element and a magnetic field sensor for detecting a magnetic field of the magnetic element that is arranged in the locking unit.
Seich et al are relied upon merely for their teachings of a locking unit 10 (see Figure 9) having a magnetic element 58 connected to a guiding element 60 and a magnetic field sensor 56 for detecting a magnetic field of the magnetic element 58 that is arranged in the locking unit 10 (see Figure 9 and paragraphs 0057, 0063, and 0064 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the locking unit of Mang et al with a magnetic element and field sensor as claimed as taught by Seich et al in order to sense the position of the guiding element to be able to indicate whether locking has been carried out by the guiding element. 
Regarding Claim 2, Seich et al further disclose that the magnetic element 58 is arranged in the guiding element 60 (see Figure 9 and paragraph 0057 of the translation).
Regarding Claim 3, Mang et al., as modified, disclose most all the features of the instant invention as applied above, and further including that the magnetic element 58 is arranged at an axial end of the guiding element 60 (see Figure 9 of Seich et al).
However, Mang et al., as modified, do not disclose that the magnetic element is arranged at the axial end of the guiding element opposite the armature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the magnetic element of Mang et al., as modified, at the axial end of the guiding element opposite to the armature as a matter of design preference dependent upon the desired location of the sensor in the locking unit.
Regarding Claim 4, Seich et al. further disclose that the magnetic element 58 is connected to the guiding element 60 by a connection rod 204 (see paragraph 0061 of the translation).
Regarding Claims 14 and 15, note that the magnetic field sensor 56 is arranged radially externally with respect to the magnetic element 58 when the guiding element 60 is in an end position (see Figure 9 of Seich et al) which would account for maximum spacing with respect to the electromagnet.
Regarding Claim 16, note that the magnetic field sensor 56 is arranged in a housing of the locking unit 10 which receives the piston 40 (see Figure 9 of Seich et al).
Regarding Claim 17, see paragraph 0057 of Seich et al.
Regarding Claim 18, note that the magnetic field sensor 56 is secured by a retention member to a housing of the locking unit 10 (see paragraph 0057 of Seich et al).
Regarding Claim 20, note that the locking unit 10 has an evaluation unit which is coupled to the magnetic field sensor 56 and which is configured, based on initial values of the magnetic field sensor 56, to establish a position of the guiding element 60 (see paragraphs 0063 and 0064 of Seich et al).
Allowable Subject Matter
Claims 5-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2004/0011609 to Schmid, U.S. Patent No. 9,897,206 to Schuller et al., U.S. Patent No. 10,107,396 to Hofkirchner et al., U.S. Patent No. 11,022,218 to Schwegler et al., U.S. Patent No. 11,143,299 to Weinl et al., U.S. Patent No. 11,193,585 to Mang et al., and German Patent No. DE 19908062 to Drumm all disclose locking units for parking brakes of automatic transmissions similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	10/27/22